United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1222
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Patrick Derone James

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                          Submitted: September 23, 2022
                            Filed: November 10, 2022
                                  ____________

Before LOKEN, BENTON, and KOBES, Circuit Judges.
                           ____________

LOKEN, Circuit Judge.

      Reserving the right to appeal denial of his motion to suppress, Patrick Derone
James conditionally pleaded guilty to being a felon in possession of a firearm -- a
loaded Glock 43 with an obliterated serial number found during a stop of a vehicle
in which he was riding. See 18 U.S.C. §§ 922(g)(1) and 924(a)(2). He appeals the
judgment of conviction, arguing the district court1 wrongfully denied his motion to
suppress the firearm and marijuana seized during the stop, his statements during the
stop, and statements he made during the following custodial interview. Reviewing
the district court’s findings of fact for clear error and its conclusions of law de novo,
we conclude the stop was supported at least by reasonable suspicion, if not by
probable cause, and therefore affirm. See United States v. Saddler, 19 F.4th 1035,
1037 (8th Cir. 2021) (standard of review).

                                    I. Background

       Cedar Rapids, Iowa Police Officer Michael Merritt testified at length at the
suppression hearing. His testimony, consistent with his Incident Report prepared the
day after the stop at issue, is reflected in the Magistrate Judge’s findings of fact, to
which there was no objection. It included the following: On March 9, 2020, Cedar
Rapids Police Officer Emily Machula received a stolen vehicle report from Robin
Cooper. Mr. Cooper reported that he rented a gray 2019 Dodge Grand Caravan from
Enterprise rental car, that he lent it to a man known as “Pacman” who did not return
it on March 2, when the rental agreement expired, and that Enterprise told him to
report the vehicle as stolen. Officer Machula entered the vehicle as stolen in the
National Crime Information Center (“NCIC”) computer system, reporting an Iowa
license plate number and the vehicle identification number (“VIN”).

      On March 21, Officer Michael Merritt reviewed the still-active report and
recognized the name Pacman and his physical description as identifying Patrick
Derone James. Officer Merritt drove to James’s last known address and saw a vehicle
with Texas license plates in the driveway that matched the description of the stolen

      1
       The Honorable C.J. Williams, United States District Judge for the District of
Northern District of Iowa, adopting as modified the Report and Recommendation of
the Honorable Mark A. Roberts, United States Magistrate Judge for the Northern
District of Iowa.

                                          -2-
vehicle. He “ran” the Texas plate and learned it was registered to a gray 2019 Dodge
Grand Caravan with the same VIN as the stolen vehicle. Though the Iowa and Texas
license plates were registered to the same vehicle, the stolen vehicle report only listed
the Iowa plate number. After unsuccessfully attempting to call Enterprise, Officer
Merritt noticed the vehicle had left the driveway. He quickly located the vehicle and
initiated a stop based solely on the stolen vehicle report. Approaching the vehicle,
Officer Merritt noted a strong odor of marijuana. A search of the vehicle then
uncovered marijuana and a loaded Glock 43 with an obliterated serial number. James
was charged with possession of a controlled substance and possession of a firearm by
a felon.

      James’s motion to suppress argued that the stop violated his Fourth
Amendment rights because Officer Merritt did not have probable cause or reasonable
suspicion to stop the vehicle and that any mistake of law in stopping the vehicle was
objectively unreasonable. Magistrate Judge Roberts recommended that the motion
be denied because the stop was supported by reasonable suspicion. District Judge
Williams adopted the Report and Recommendation as to reasonable suspicion,
modified the Report to find that the stop was supported by probable cause, and denied
the motion to suppress.

                                    II. Discussion

       A police officer may initiate what is known as a Terry stop if he has
“reasonable suspicion” of criminal activity. A person who is reasonably suspected
of “operat[ing] a stolen truck” falls within the universe of persons who may be
subjected to a brief Terry stop. See United States v. Davison, 808 F.3d 325, 329 (8th
Cir. 2015). “Reasonable suspicion exists when an officer is aware of particularized,
objective facts which, taken together with rational inferences from those facts,
reasonably warrant suspicion that a crime is being committed.” United States v.
Tamayo-Baez, 820 F.3d 308, 312 (8th Cir. 2016) (cleaned up). Probable cause is

                                          -3-
present when “there is a fair probability that contraband or evidence of a crime will
be found in a particular place.” United States v. Shackleford, 830 F.3d 751, 753 (8th
Cir. 2016) (cleaned up). The district court concluded that Officer Merritt had both
reasonable suspicion and probable cause to support the stop.

       As Magistrate Judge Roberts found, at the time Officer Merritt initiated the
stop, he knew that: (i) a 2019 gray Dodge Grand Caravan with Iowa license plates
was listed on the NCIC stolen vehicles report after the vehicle’s owner instructed the
renter, Robin Cooper, to report the vehicle stolen by “Pacman,” which Merritt knew
was a commonly known alias of James, who had a prior criminal history; (ii) Merritt
observed a gray Dodge Grand Caravan matching the description of the stolen vehicle
in the driveway at James’s last known address; (iii) the Texas license plate attached
to that vehicle was registered to the same VIN as the Iowa license plate on the stolen
vehicle report; (iv) the vehicle left the driveway while Officer Merritt was running
the license plate and attempting to contact Enterprise.

       We agree with the district court that these particularized, objective facts gave
Officer Merritt reasonable suspicion to believe that the driver of the Dodge Grand
Caravan, likely James, was operating a stolen vehicle in violation of Iowa criminal
law. Therefore, Officer Merritt did not violate James’s Fourth Amendment rights
when he stopped the vehicle. See United States v. Smart, 393 F.3d 767, 770-71 (8th
Cir. 2005).

       James argues that “[t]he stop of the vehicle was improper because Officer
Merritt made a mistake of law that the vehicle was stolen” under applicable Iowa law.
Officer Merritt had no evidence “that Mr. James had any intent to deprive Mr. Cooper
or Enterprise of the vehicle.” We disagree. There was no “mistake” here, like the
officer’s misreading of stolen report “hot sheets” in United States v. Williams, 929
F.3d 539, 542 (8th Cir. 2019). The gray Dodge Grand Caravan Merritt observed was
in fact the car on the NCIC stolen vehicle report. Investigation might determine that

                                         -4-
the car was not in fact stolen, but it is well established that “[m]istakes of law or fact,
if objectively reasonable, may still justify a valid stop.” Id. (quotation omitted).
Reasonable suspicion to initiate a Terry stop, like probable cause to arrest or search,
“does not require officers to establish the elements of the offense with a level of
certainty as though trial level proof must exist at the side of the road.” United States
v. Brooks, 982 F.3d 1177, 1180 (8th Cir. 2020). Here, Officer Merritt testified that
he knew the situation was unusual, unique in his experience, because dual license
plates were registered to the same VIN and James was initially loaned the car by
Cooper. So he initiated a stop, not a “felony stop,” to investigate the stolen vehicle
issue. We agree with the district court that this decision was based on reasonable
suspicion and was objectively reasonable.

       Because the vehicle stop was constitutional, we need not address James’s
additional argument that his subsequent statements are fruit of a poisonous tree. The
judgment of the district court is affirmed.
                       ______________________________




                                           -5-